
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



COMMON STOCK PURCHASE WARRANT


    THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(THE "SECURITIES ACT") OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE
COMPANY AN OPINION OF COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY TO THE
COMPANY) CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.    

        Dated: December 31, 2002

No. AXD-    AXONYX INC.

WARRANT TO PURCHASE            SHARES OF COMMON STOCK

        THIS CERTIFIES THAT, for value received,                         (the
"Holder") is entitled to subscribe for and
purchase                        shares (as adjusted pursuant to Section 4
hereof) of the fully paid and nonassessable Common Stock, par value $0.001 per
share (the "Shares"), of Axonyx Inc., a Nevada corporation (the "Company"), at
the price of $0.688 per share (the "Exercise Price") (as adjusted pursuant to
Section 4 hereof), upon the terms and subject to the conditions hereinafter set
forth.

        1.    Method of Exercise; Payment.    

        (a)    Cash Exercise.    The purchase rights represented by this Warrant
may be exercised by the Holder, in whole or in part, at any time or from time to
time, by the surrender of this Warrant (with the notice of exercise form
attached hereto as Exhibit A duly executed) at the principal office of the
Company, and by the payment to the Company, by certified, cashier's or other
check acceptable to the Company, of an amount equal to the aggregate Exercise
Price of the shares being purchased.

        (b)    Net Issue Exercise.    

        (i)    In lieu of exercising this Warrant, the Holder may elect to
receive, without the payment by the Holder of any additional consideration,
shares equal to the value of this Warrant (or the portion thereof being
cancelled) by surrender of this Warrant at the principal office of the Company
together with notice of such election, in which event the Company shall issue to
the Holder a number of shares of the Company's Common Stock computed using the
following formula:

    X   =   Y (A-B)

--------------------------------------------------------------------------------

A

--------------------------------------------------------------------------------

        Where:

    X   =   the number of shares of Common Stock to be issued to the Holder.    
Y   =   the number of shares of Common Stock purchasable under this Warrant, or
if only a portion of this Warrant is being exercised, the number of shares of
Common Stock represented by the portion of the Warrant being exercised.     A  
=   the fair market value of one share of the Company's Common Stock at the time
the net issue exercise election is made.     B   =   the Exercise Price (as
adjusted to the date of such calculation).

        (c)    Fair Market Value.    For purposes of this Section 1, the fair
market value of the Company's Common Stock shall mean:

        (i)    if the Company's Common Stock is traded on a securities exchange,
the average of the closing price each day over the thirty consecutive day period
ending three days before the date on which the fair market value of the
securities is being determined;

        (ii)  if the Company's Common Stock is actively traded over-the counter,
the average of the closing bid and asked prices quoted on the NASDAQ system (or
similar system) each day over the thirty consecutive day period ending three
days before the date on which the fair market value of the securities is being
determined; or

        (iii)  if at any time the Company's Common Stock is not listed on any
securities exchange or quoted in the NASDAQ System or the over-the-counter
market, then as determined by the board of directors of the Company in good
faith.

        (d)    Stock Certificates.    This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
Shares issuable upon such exercise shall be treated for all purposes as the
holder of record of such Shares as of the close of business on such date. As
soon as practicable, but in any event no later than five days after such date,
the Company shall issue and deliver to the person or persons entitled to receive
the same a certificate or certificates for the number of whole Shares issuable
upon such exercise. Unless this Warrant has been fully exercised or has expired,
a new Warrant representing the Shares with respect to which this Warrant shall
not have been exercised shall also be issued to the Holder within such time.

        2.    Stock Fully Paid; Reservation of Shares.    All of the Shares
issuable upon the exercise of the rights represented by this Warrant will, upon
issuance and receipt of the Exercise Price therefor, be fully paid and
nonassessable, and free from all preemptive rights, taxes, liens and charges
with respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company shall at all times
have authorized and reserved for issuance upon exercise of the rights evidenced
by this Warrant, sufficient shares of its Common Stock to provide for the
exercise of the rights represented by this Warrant.

        3.    Adjustment of Exercise Price and Number of Shares.    Subject to
the provisions of Section 13 hereof, the number and kind of securities
purchasable upon the exercise of this Warrant and the Exercise Price therefor
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

        (a)    Reclassification, Consolidation or Merger.    In case of any
reclassification or change of the Common Stock (other than a change in par
value, or as a result of a subdivision or combination), or in case of any
consolidation or merger of the Company with or into another corporation (other
than a merger with another corporation in which the Company is a continuing
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or in case of
any sale of all or substantially all of the assets of the

2

--------------------------------------------------------------------------------

Company, the Company or such successor or purchasing corporation, as the case
may be, shall execute a new Warrant, providing that the holder of this Warrant
shall have the right to exercise such new Warrant, and procure upon such
exercise and payment of the same aggregate Exercise Price, in lieu of the shares
of Common Stock theretofore issuable upon exercise of this Warrant, the kind and
amount of shares of stock, other securities, money and property receivable upon
such reclassification, change, consolidation, sale of all or substantially all
of the Company's assets or merger by a holder of an equivalent number of shares
of Common Stock. Such new Warrant shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 4. The provisions of this Section 4(a), subject to Section 13
hereof, shall similarly apply to successive reclassifications, changes,
consolidations, mergers, transfers and the sale of all or substantially all of
the Company's assets.

        (b)    Stock Splits, Dividends and Combinations.    In the event that
the Company shall at any time subdivide the outstanding shares of Common Stock
or shall issue a stock dividend on its outstanding shares of Common Stock the
number of Shares issuable upon exercise of this Warrant immediately prior to
such subdivision or to the issuance of such stock dividend shall be
proportionately increased, and the Exercise Price shall be proportionately
decreased, and in the event that the Company shall at any time combine the
outstanding shares of Common Stock the number of Shares issuable upon exercise
of this Warrant immediately prior to such combination shall be proportionately
decreased, and the Exercise Price shall be proportionately increased, effective
at the close of business on the date of such subdivision, stock dividend or
combination, as the case may be.

        4.    Notice of Adjustments.    Whenever the number of Shares
purchasable hereunder or the Exercise Price thereof shall be adjusted pursuant
to Section 4 hereof, the Company shall provide notice by first class mail to the
holder of this Warrant setting forth, in reasonable detail, the event requiring
the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the number of Shares which may be purchased and
the Exercise Price therefor after giving effect to such adjustment.

        5.    Fractional Shares.    No fractional shares of Common Stock will be
issued in connection with any exercise hereunder. In lieu of such fractional
shares, the Company shall make a cash payment therefor based upon the Fair
Market Value of one share of Common Stock of the Company on the date of such
exercise.

        6.    Representations of the Company.    The Company represents that all
corporate actions on the part of the Company, its officers, directors and
stockholders necessary for the sale and issuance of the Shares pursuant hereto
and the performance of the Company's obligations hereunder were taken prior to
and are effective as of the effective date of this Warrant.

        7.    Representations and Warranties by the Holder.    The Holder
represents and warrants to the Company as follows:

        (a)  This Warrant and the Shares issuable upon exercise thereof are
being acquired for its own account, for investment and not with a view to, or
for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act of 1933, as amended (the "Act"). Upon
exercise of this Warrant, the Holder shall, if so requested by the Company,
confirm in writing, in a form satisfactory to the Company, that the securities
issuable upon exercise of this Warrant are being acquired for investment and not
with a view toward distribution or resale.

        (b)  The Holder understands that the Warrant and the Shares have not
been registered under the Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the Act
pursuant to Section 4(2) thereof, and that they must be held by the Holder
indefinitely, and that the Holder must therefore bear the economic risk of such

3

--------------------------------------------------------------------------------




investment indefinitely, unless a subsequent disposition thereof is registered
under the Act or is exempted from such registration.

        (c)  The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Shares purchasable pursuant to the terms of
this Warrant and of protecting its interests in connection therewith.

        (d)  The Holder is able to bear the economic risk of the purchase of the
Shares pursuant to the terms of this Warrant.

        8.    Restrictive Legend.    

        The Shares issuable upon exercise of this Warrant (unless registered
under the Act) shall be stamped or imprinted with a legend in the following
form:

    THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(THE "SECURITIES ACT") OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE
COMPANY AN OPINION OF COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY TO THE
COMPANY) CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.    

        9.    Restrictions Upon Transfer and Removal of Legend.    

        (a)  The Company need not register a transfer of Shares bearing the
restrictive legend set forth in Section 9 hereof, unless the conditions
specified in such legend are satisfied. The Company may also instruct its
transfer agent not to register the transfer of the Shares, unless one of the
conditions specified in the legend referred to in Section 9 hereof is satisfied.

        (b)  Notwithstanding the provisions of Section 9(a) above, no opinion of
counsel or "no-action" letter shall be necessary for a transfer without
consideration by any holder (i) to an affiliate of the holder, (ii) if such
holder is a partnership, to a partner or retired partner of such partnership who
retires after the date hereof or to the estate of any such partner or retired
partner, (iii) if such holder is a corporation, to a stockholder of such
corporation, or to any other corporation under common control, direct or
indirect, with such holder, (iv) if such holder is a limited liability company,
to a member or retired member of such limited liability company who retires
after the date hereof or to the estate of any such member or retired member, or
(v) by gift, will or intestate succession of any individual holder to his spouse
or siblings, or to the lineal descendants or ancestors of such holder or his
spouse, if the transferee agrees in writing to be subject to the terms hereof to
the same extent as if such transferee were the original holder hereunder.

        10.    Rights of Stockholders.    No holder of this Warrant shall be
entitled, as a Warrant holder, to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par

4

--------------------------------------------------------------------------------

value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

        11.    Registration Rights.    All Shares issuable upon exercise of this
Warrant shall be deemed to be "Registrable Securities" or such other definition
of securities entitled to registration rights pursuant to Section 5 of the
Common Stock and Warrant Purchase Agreement dated December 31, 2002, by and
between the Company and the Holder (the "Purchase Agreement"), and are entitled,
subject to the terms and conditions of the Purchase Agreement, to all rights
granted to holders of Registrable Securities thereunder.

        12.    Expiration of Warrant.    This Warrant shall expire and shall no
longer be exercisable at 5:00 p.m., New York local time, on the date that is
five (5) years after the date of issuance of this Warrant as set forth on the
first page of this Warrant.

        13.    Notices, Etc.    Any request, consent, notice or other
communication required or permitted under this Warrant shall be in writing and
shall be deemed duly given and received when delivered personally or transmitted
by facsimile, or one business day after being deposited for next-day delivery
with a nationally recognized overnight delivery service, or three days after
being deposited as first class mail with the United States Postal Services, all
charges or postage prepaid, and properly addressed to the party to receive the
same. Any party may, at any time, by providing ten days' advance written notice
to the other party hereto, designate any other address in substitution of the an
address established pursuant to the foregoing. The Company's and the Holder's
notice address shall be as set forth on the Purchase Agreement or as may have
been subsequently furnished by the Company or the Holder, as the case may be, to
the other in writing.

        14.    Governing Law; Headings.    This Warrant is being delivered in
the State of New York and shall be construed and enforced in accordance with and
governed by the laws of such State. The headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof.

        15.    Amendment; Waiver.    Any term of this Warrant may be amended,
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Holder.

        16.    Severability.    If one or more provisions of this Warrant are
held to be unenforceable under applicable law, such provision(s) shall be
replaced with a provision that accomplishes, to the extent possible, the
original business purpose of such provision in a valid and enforceable manner,
and the balance of the Warrant shall be interpreted as if such provision were so
modified and shall be enforceable in accordance with its terms.

        17.    No Impairment.    The Company will not, by amendment of its
certificate of incorporation or bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder of this Warrant against impairment. Without limiting the generality of
the foregoing, the Company (a) will not increase the par value of any shares of
stock issuable upon the exercise of this Warrant above the amount payable
therefor upon such exercise, and (b) will take all such action as may be
necessary or appropriate in order that the Company may validly issue fully paid
and non-assessable Shares upon exercise of this Warrant.

        18.    Attorneys' Fees.    In the event any party is required to engage
the services of any attorneys for the purpose of enforcing this Warrant, or any
provision thereof, the prevailing party shall be entitled to recover its
reasonable expenses and costs in enforcing this Warrant, including attorneys'
fees.

5

--------------------------------------------------------------------------------


        19.    Loss or Mutilation.    Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company will execute and deliver in lieu thereof a new Warrant of like
tenor.

        20.    Taxes.    The Company shall pay all taxes and other governmental
charges that may be imposed in respect of the issue or delivery of any Shares.

        [Signatures appear on the following page.]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Warrant has been executed as of the date first
written above by an authorized officer of the Company and the Warrant Holder.

    AXONYX INC.
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 
 
 
      WARRANT HOLDER
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



COMMON STOCK PURCHASE WARRANT
